Exhibit 10.6








SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Second Amended and Restated Employment Agreement (“Agreement”), effective
as of the date specified in Section 1 below, is by and between Plains All
American GP LLC (the “Company”) and Greg L Armstrong (“Armstrong” or the
“Employee”). The Company and the Employee are at times referred to collectively
as “the Parties.” For purposes of this Agreement, the term “Company Group” means
Plains GP Holdings, L.P., PAA GP Holdings LLC (“GP Holdings”), the Company and
all of the entities over which the Company has or exercises direct or indirect
control, including Plains All American Pipeline, L.P. and its subsidiaries.


WITNESSETH


WHEREAS, Armstrong is currently Chief Executive Officer (“CEO”) of the Company
and has served as an officer of the Company and its predecessors for over 30
years;


WHEREAS, Armstrong and the Company are parties to that certain Amended and
Restated Employment Agreement dated as of the 30th day of June, 2001, as
modified by Waiver Agreements dated August 12, 2005, December 23, 2010 and
October 21, 2013 (the “Prior Agreement”);


WHEREAS, in connection with his planned retirement and as approved by the Board
of Directors of GP Holdings (the “Board”) in connection with its succession
planning for the CEO role, effective as set forth herein Armstrong intends to
(i) resign from his position as CEO of the Company and any other positions he
currently holds as an officer of any entities that are a part of the Company
Group and (ii) continue his employment with the Company as the non-executive
Chairman of the Board; and


WHEREAS, the Company and Armstrong desire to enter in to this Agreement to set
forth their mutual agreement and understanding related to the continued
employment of Armstrong and certain related matters as set forth herein.


NOW, THEREFORE, in consideration of the covenants and conditions herein
contained, the Parties agree as follows:


1.
Employment; Prior Agreement.



(a)
Effective October 1, 2018 (the “Effective Date”) and subject to the terms
hereof, Armstrong hereby (i) resigns his position as CEO of the Company and as
an officer of all other members of the Company Group, and (ii) continues his
employment with the Company as the non-executive Chairman of the Board. During
the Term (as defined below), Armstrong agrees to devote such time and energy as
may be reasonably necessary to perform the duties and responsibilities of the
Chairman of the Board as set forth in the Third Amended and Restated Limited
Liability Company Agreement of PAA GP Holdings LLC, as amended.








--------------------------------------------------------------------------------




(b)
The Parties acknowledge and agree that except as may be expressly provided for
hereunder (i) this Agreement shall govern the duties, obligations and rights of
the Parties with respect to Armstrong’s employment by the Company during the
Term and (ii) the Prior Agreement shall govern the duties, obligations and
rights of the Parties with respect to Armstrong’s employment by the Company
prior to the Effective Date. Accordingly, the Parties acknowledge and agree that
by virtue of their execution and delivery of this Agreement neither Party shall
be deemed to have waived any of its rights or claims under the Prior Agreement
with respect to Armstrong’s employment by the Company prior to the Effective
Date.

  
2.
Term. The term of Armstrong’s employment with the Company as provided hereunder
(the “Term”) shall commence on the Effective Date and terminate on December 31,
2019; provided, however, that (a) Armstrong may terminate his employment with
the Company as of any date prior to December 31, 2019 by giving written notice
to the Company at least two weeks prior to the effective date of such
termination, (b) at the direction of the Board, the Company may terminate
Armstrong’s employment with the Company as of any date prior to December 31,
2019 by giving written notice to Armstrong at least two weeks prior to the
effective date of such termination, and (c) Armstrong’s employment relationship
with the Company shall automatically terminate in the event of his death. The
date as of which the employment relationship terminates shall constitute the
“Termination Date” for purposes hereof.



3.
Compensation and Benefits.



(a)
Armstrong shall be paid a monthly salary that equates with an annual payment of
$250,000, payable semi-monthly in cash for so long as Armstrong is employed by
the Company under the terms of this Agreement. During the Term, Armstrong shall
remain eligible to participate in all employee benefit plans generally available
to employees of the Company (including, without limitation, all health and
medical benefit plans).



(b)
Armstrong will be entitled to receive prompt reimbursement for all reasonable
expenses, including travel and entertainment expenses, incurred by him during
the Term in connection with (i) his service as Chairman of the Board as
contemplated hereunder, (ii) his prior service as CEO and Chairman of the Board
pursuant to the Prior Agreement, and (iii) the provision by Armstrong of any
assistance with litigation or investigations as contemplated by Section 5
hereof; it being specifically agreed that such reimbursement obligation shall
cover and include (A) any such costs and expenses incurred by Armstrong in
connection with his service on the National Petroleum Council or any industry or
trade groups to which the Company or one of its affiliates belongs and (B) any
costs or expenses incurred by Armstrong for private aviation services associated
with travel on Company related business (which shall include Armstrong’s service
on the National Petroleum Council and any industry or trade groups to which the
Company or one of its affiliates belongs).



2



--------------------------------------------------------------------------------




(c)
The Company will provide Armstrong with a private office, parking space,
electronic equipment, administrative support (Vickie Johnson) and such other
facilities and services as reasonably necessary for Armstrong to adequately and
efficiently perform services hereunder and that are comparable to similar
services, support and facilities provided to Armstrong under the Prior
Agreement. Within 30 days following the expiration of the Term, Armstrong shall
return all keys, access badges and Company credit cards to the Company;
provided, however, that Armstrong shall be entitled to retain any computers,
iPhones, iPads, printers, monitors and similar Company issued equipment used by
him in connection with this employment (with Company data and software to be
removed by the Company).



4.
Indemnity. Notwithstanding anything herein to the contrary, Armstrong shall
remain a full beneficiary with respect to any obligation of any member of the
Company Group (as such obligation exists as of the Effective Date with respect
to active officers and employees of such member) to indemnify, keep well and
hold harmless or similarly protect Armstrong against third-party claims.



5.
Access to Certain Information; Confidentiality Obligations.

(a)
During the Term and for a period of two years following the Term, except to the
extent not permitted by applicable law or the terms of any agreements entered
into by any member of the Company Group with third party service or information
providers, the Company agrees that Armstrong shall have the right to (i) receive
copies of any materials and analyses prepared by the Company’s market
fundamentals group (together with Company personnel performing similar
functions, the “Fundamentals Group”) and (ii) request special research or
analyses from the Fundamentals Group; it being understood and agreed that (A)
the Fundamentals Group shall give priority to research and analysis requested or
required by any member of the Company Group, (B) special research and analyses
requests by Armstrong may not be unduly burdensome, and (C) any information or
materials provided by the Fundamentals Group to Armstrong shall be and remain
the property of the Company Group and shall be subject to the confidentiality
obligations referenced in Section 5(b) immediately below.

(b)
Armstrong acknowledges and agrees that (i) the confidentiality and
non-disclosure obligations set forth in Section 6 of the Prior Agreement are
incorporated herein by reference and shall remain in full force and effect
during the Term and for a period of five years following the Termination Date
and (ii) any information or materials provided by the Fundamentals Group to
Armstrong pursuant to Section 5(a) above shall constitute “confidential
information” obtained by Armstrong that is subject to such confidentiality and
non-disclosure obligation (including the exceptions therefrom set forth in the
proviso clause of Section 6 of the Prior Agreement) until the fifth anniversary
of the Termination Date.



6.
Cooperation with Litigation. Armstrong agrees to render reasonable assistance to
the Company in connection with any litigation or investigation relating to the
business of



3



--------------------------------------------------------------------------------




the Company Group. Such assistance shall include, but not be limited to,
attending meetings, assisting with discovery responses, giving depositions and
making court appearances. The Company shall use commercially reasonable efforts
to schedule such assistance at times and places that do not present scheduling
issues for Armstrong. The Parties agree that Armstrong shall render the first
100 hours of assistance pursuant to this Section 6 in exchange for the
consideration described in Section 3 hereof; provided, however, that with
respect to any assistance provided by Armstrong pursuant to this Section 6 in
excess of 100 hours, the Company and Armstrong shall agree upon reasonable and
appropriate consideration to be paid by the Company to Armstrong.


7.
COBRA Payments. The Company will, after the Termination Date, reimburse
Armstrong for all costs of maintaining health insurance benefits for Armstrong
and his family under, and for the maximum time period allowed by, COBRA at such
time; provided, however, that such reimbursement obligation shall not extend
beyond the first to occur of (i) the date on which Armstrong first becomes
eligible to receive benefits under Medicare, or (ii) the date that is 18 months
following the Termination Date.



8.
Amendment; Governing Law; Jurisdiction. This Agreement supersedes any and all
oral agreements and can only be modified by the Parties in a writing signed by
both Parties expressly stating a specific intent to modify this Agreement. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Texas or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Texas. The Parties hereby submit to the exclusive jurisdiction of the state
courts of Texas, located in Harris County.

9.
Section 409A Compliance. This Agreement shall be interpreted and administered in
a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements of Section 409A of the Internal Revenue Code and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder
(“Section 409A”). If the Parties determine that any payments or benefits to be
made or provided hereunder do not comply with Section 409A, the Parties agree to
interpret or amend this Agreement or take such other actions as reasonably
necessary or appropriate to either (i) remove such payments or benefits from the
ambit of Section 409A or (ii) render such payments or benefits compliant
thereunder, in any case while preserving to the extent possible the economic
agreement of the Parties. Notwithstanding any provision in this Agreement to the
contrary, if any payment or benefit provided for herein would be subject to
additional taxes and interest under Section 409A if the Employee’s receipt of
such payment or benefit is not delayed until the Section 409A Payment Date, then
such payment or benefit shall not be provided to the Employee (or the Employee’s
estate, if applicable) until the Section 409A Payment Date. The term “Section
409A Payment Date” means the earlier of (a) the date of the Employee’s death or
(b) the date that is six months after the date of the Employee’s separation from
service with the Company (as determined in accordance with Section 409A).



4



--------------------------------------------------------------------------------




10.
Notices. For purposes of this Agreement, notices and all other communications
shall be in writing and shall have been duly given when personally delivered or
when mailed by United States certified or registered mail, or transmitted
electronically, addressed as follows:

If to the Company:
Plains All American GP LLC
333 Clay Street, Suite 1600
Houston, Texas 77002
Attention: Jim Tillis, VP - Human Resources
Telephone:    
Facsimile:    
E-mail:        


With a copy to:


Plains All American GP LLC
333 Clay Street, Suite 1600
Houston, Texas 77002
Attention: Richard K. McGee, General Counsel
Telephone:    
E-mail:        


If to the Employee:
Greg L. Armstrong
Telephone:    
Email:        


13.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.





5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.








__________________________________
Greg L. Armstrong






PLAINS ALL AMERICAN GP LLC




By:    ________________________________
Richard McGee    
Executive Vice President




6

